DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	This application is in condition for allowance except for the presence of claim 11-16 directed to an invention non-elected with traverse in the reply filed on 11/25/2019. Claims 11-16 are cancelled by Examiner’s amendment below.
Response to Amendment
3.	In response to the amendment received on 5/4/2021:
Claims 1, 3-4, 6-7, 9-20, 22, and 24-25 are pending in the current application.  Claims 1 and 17 are amended, ,Claims 2, 5, 8, 21, and 23 are cancelled, Claims 11-16 stand withdrawn, and Claim 25 is newly added.
The affidavit filed on 5/4/2021 is convincing to overcome the rejection in light of the amendment.
The previous prior art rejections are overcome in light of the amendment.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment was approved by Applicant’s representative by telephone on 5/13/2021.
Cancel Claims 11-16
Allowable Subject Matter
5.	Claims 1, 3-4, 6-7, 9-10, 17-20, 22, and 24-25 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 3-4, 6-7, 9-10, 17-20, 22, and 24-25,
	Independent Claims 1 and 17 recite a Si-carbon composite mixture having silicon nanoparticles trapped in a carbon matrix material that comprises micronic graphite, reduced graphene, and amorphous carbon, there being a claimed particle size distributuion, claimed weight ratio among particles, and a total wt% of silicon.  As Applicant has correctly and convincingly pointed out in the Declaration under 37 C.F.R. §1.132 filed on 5/4/2021, the material of the claims is not the same as what is taught by the prior art (e.g. there is insufficient motivation to change the particular materials and quantities taught by each reference to arrive at the claimed invention) and it seems that the claimed invention essentially provides synergistic effects that the skilled artisan would not appreciate based on the teachings of the prior art. The skilled artisan simply would not arrive at the claimed invention by the teachings of the cited, closest prior art, or any other.  Therefore, the reference fails to teach or suggest the particulars of the independent Claims 1 and 17, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1 and 17.  Since Claims 3-4, 6-7, 9-10, 18-20, 22, and 24-25 depend on Claims 1 and 17, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729